DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 01/03/2020. 
Claim 1-23 have been cancelled.
Claims 24-43 are pending for examination.

	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 24-28 and 35-38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aumer et al. (US 2016/0094899).


Regarding claim 24: Aumer disclose a wearing prompt method for a wearable device, comprising: 
obtaining, by the wearable device, a target photo plethysmo graph (PPG) signal (¶0075); and
 prompting, by the wearable device when the target PPG signal is inconsistent with a stored reference wearing parameter, a user to adjust a wearing position of the wearable device, and to adjust tightness of wearing the wearable device (¶0076)(also see ¶0082).

Regarding claim 25: Aumer disclose the method according to claim 24, wherein the stored reference wearing parameter is a PPG reference signal formed when the user wears the wearable device in a reference wearing position (¶0082); and 
the prompting, by the wearable device when the target PPG signal is inconsistent with the stored reference wearing parameter, the user to adjust the wearing position of the wearable device comprises: 
prompting, by the wearable device when the target PPG signal is inconsistent with the PPG reference signal (¶0076)(also see ¶0082).

Regarding claim 26: Aumer disclose the method according to claim 24, wherein the stored reference wearing parameter is an alternating current (AC) component in the PPG reference signal formed when the user wears the wearable device in a reference wearing position (¶0087);
and the prompting, by the wearable device when the target PPG signal is inconsistent with the stored reference wearing parameter, the user to adjust the wearing position of the wearable device comprises: 
prompting, by the wearable device when the AC component in the target PPG signal is inconsistent with the AC component in the PPG reference signal (¶0076)(also see ¶0082).

Regarding claim 27: Aumer disclose the method according to claim 25, wherein the prompting, by the wearable device, the user to adjust the wearing position of the wearable device comprises: prompting, by the wearable device, the user to adjust a current wearing position on a wristband to the reference wearing position (¶0077, and ¶0082).

Regarding claim 28: Aumer disclose the method according to claim 26, wherein the prompting, by the wearable device, the user to adjust the wearing position of the wearable device comprises: prompting, by the wearable device, the user to adjust a current wearing position on a wristband to the reference wearing position (¶0077, and ¶0082).

Regarding claim 35: Aumer disclose a wearable device, comprising: 
an obtaining unit, comprising a sensor, configured to obtain a target PPG signal (Fig. 1, item 12, ¶0086); and 
a prompt unit (Fig. 1, item 40), in a form of at least one of text, animation, sound and vibration, configured to prompt, when the target PPG signal is inconsistent with a stored reference wearing parameter, a user to adjust a wearing position of the wearable device, and to adjust tightness of wearing the wearable device (¶0076, ¶0077)(also see ¶0082).

Regarding claim 36: Claim 36 is rejected for the same reasons of claim 25.

Regarding claim 37: Claim 37 is rejected for the same reasons of claim 26.

Regarding claim 38: Claim 38 is rejected for the same reasons of claim 27.


Allowable Subject Matter
Claims 29-34 and 39-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689